NOS. 12-21-00164-CR
                                            12-21-00165-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

 PHILLIP ZEVELSKY JONES,                                §       APPEALS FROM THE 7TH
 APPELLANT

 V.                                                     §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                               §       SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
       Appellant Phillip Zevelsky Jones appeals his convictions for burglary of a habitation and
evading arrest. In his sole issue, Appellant argues that the trial court improperly imposed court
costs in the evading arrest case. We affirm in the burglary of a habitation case (trial cause number
007-1837-19, appellate cause number 12-21-00164-CR), and we modify and affirm as modified
in the evading arrest case (trial cause number 007-1838-19, appellate cause number 12-21-00165-
CR).

                                                   BACKGROUND
       Appellant was charged by indictment with the first-degree felony offense of burglary of a
habitation while committing or attempting to commit kidnapping. 1 Appellant was also charged by
indictment with the third-degree felony offense of evading arrest or detention while using a
vehicle. 2 Appellant pleaded “guilty” to both offenses in a single criminal action and pleaded “true”




       1
           See TEX. PENAL CODE ANN. § 30.02(d) (West 2019).
       2
           See id. § 38.04(b)(2)(A) (West 2016).
to two enhancement paragraphs in both cases. The trial court assessed punishment at thirty years
of confinement in each case and ordered that the sentences would run concurrently. 3


                                ASSESSMENT OF DUPLICATIVE COURT COSTS
         In his sole issue, Appellant argues that the imposition of court costs in the evading arrest
case is improper because said costs are duplicative of those assessed in the burglary case.
Applicable Law

         The Texas Code of Criminal Procedure provides as follows:


             In a single criminal action in which a defendant is convicted of two or more offenses or of
             multiple counts of the same offense, the court may assess each court cost or fee only once
             against the defendant.
         (a) In a criminal action described by Subsection (a), each court cost or fee the amount of which is
             determined according to the category of offense must be assessed using the highest category of
             offense that is possible based on the defendant’s convictions.


TEX. CODE CRIM. PROC. ANN. art. 102.073(a), (b) (West 2018). In this context, we construe the
phrase “[i]n a single criminal action” to mean in a single trial or plea proceeding. Hurlburt v.
State, 506 S.W.3d 199, 203 (Tex. App.—Waco 2016, no pet.).
Analysis

         In this case, the record shows that the allegations and evidence of both offenses were
presented in a single plea proceeding, or “criminal action.” See id. at 203-04. Therefore, the trial
court was authorized to assess each court cost and fee only once against Appellant. See TEX. CODE
CRIM. PROC. ANN. art. 102.073(a). The judgment in trial cause number 007-1838-19 shows a court
cost assessment of $251.50, and the judgment in trial cause number 007-1837-19 shows a court
cost assessment of $501.50. The two bills of cost contain identical costs and fees 4 with the
exception of a DNA testing fee of $250, which was assessed only in trial cause number 007-1837-
19. We conclude that the trial court erred by assessing the same fees twice against Appellant. See



         3
             In both cases, Appellant’s pleas of “true” exposed him to the punishment range for habitual offenders.
         4
           In each case, the bill of costs reflects that Appellant was charged the following: $5 arrest fee, $40 clerk of
the court fee, $133 consolidated court costs fee, $4 county and district court technology fund, $1 county jury fund,
$25 county records management and preservation, $25 county specialty court account, $10 courthouse security fund,
$0.60 judicial support fee (county), $5.40 judicial support fee (state), and $2.50 records management and preservation
fee.


                                                            2
id. Furthermore, Article 102.073(b) provides that costs must be assessed using the highest
category of offense based on Appellant’s convictions. See id. art. 102.073(b). Because trial cause
number 007-1837-19 is a first-degree felony offense and trial cause number 007-1838-19 is a third-
degree felony offense, we conclude that the court costs should be assessed only in trial cause
number 007-1837-19. See id. Appellant does not challenge the assessment of any of the costs in
trial cause number 007-1837-19, including the $250.00 DNA testing fee, and we therefore need
not address said costs.
         We sustain Appellant’s issue as to the duplicative court costs assessed against him in trial
cause number 007-1838-19. We have the authority to correct a trial court’s judgment to make the
record speak the truth when we have the necessary data and information. Asberry v. State, 813
S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). Because we have the necessary data and
information to correct the amount of court costs in trial cause number 007-1838-19, we conclude
that the judgment, the attached order to withdraw funds, and the bill of costs in that case (i.e.,
appellate cause number 12-21-00165-CR) should be modified to remove the duplicate court costs
totaling $251.50. See id.; see also TEX. R. APP. P. 43.2(b).


                                                  DISPOSITION
         Having sustained Appellant’s first issue as to trial cause number 007-1838-19, we modify
the trial court’s judgment, Order to Withdraw Funds, and bill of costs in the evading arrest offense,
i.e., trial court cause number 007-1838-19 (appellate cause number 12-21-00165-CR), to reflect
that the amount of court costs is $0.00. See TEX. R. APP. P. 43.2(b). In all other respects, we
affirm the trial court’s judgment in trial court cause number 007-1838-19 as modified. We affirm
the trial court’s judgment in the burglary of a habitation case (trial court cause number 007-1837-
19).
                                                                BRIAN HOYLE
                                                                  Justice


Opinion delivered March 31, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 31, 2022


                                         NO. 12-21-00164-CR


                                  PHILLIP ZEVELSKY JONES,
                                           Appellant
                                              V.
                                    THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1837-19)

                    THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below for
observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 31, 2022


                                         NO. 12-21-00165-CR


                                  PHILLIP ZEVELSKY JONES,
                                           Appellant
                                              V.
                                    THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1838-19)

                    THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that the judgment of the court below
should be modified and as modified, affirmed.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below is modified to reflect that the amount of court costs is $0.00; in all other respects
the judgment of the trial court is affirmed; and that the decision be certified to the court below for
observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.